Exhibit 10.3


June 21, 2017
[NAME]
Momenta Pharmaceuticals, Inc.
675 West Kendall Street
Cambridge, MA 02142


Dear [NAME]:
    You and Momenta Pharmaceuticals, Inc. (the “Company”), are parties to an
employment agreement dated ________________, that sets forth certain terms of
your employment with the Company (the “Employment Agreement”). We have agreed to
certain amendments to the Employment Agreement set forth below, which amendments
will have an effective date as of the date first written above.
Except as set forth below, your Employment Agreement shall remain unchanged and
shall continue in full force and effect according to its terms.
1.
The last two sentences of Section 5.1(d) of the Employment Agreement shall be
replaced in their entirety with the following:



“The Employee shall also be entitled to immediate vesting, on the date of
termination, of any restricted stock and restricted stock unit awards with
underlying shares that vest solely through the passage of time (i.e.,
service-based vesting) and not upon the achievement of specified conditions or
milestones (i.e., performance-based vesting), including any future restricted
stock or restricted stock unit awards granted to the Employee after the date of
this Agreement that contain service-based vesting provisions (collectively,
“Outstanding Restricted Stock Awards”), in each case that would have vested
during the period of twelve (12) months from the date of termination; provided
that, if any such awards constitute “non-qualified deferred compensation”
subject to Section 409A (as defined in Section 17), then such awards will vest
on the date of termination and will be paid or settled, as applicable, in
accordance with the schedule that applies to such awards notwithstanding the
accelerated vesting provisions of this Section 5.1(d) to the extent necessary to
avoid a prohibited distribution under Section 409A. The Employee shall have no
further rights with respect to any Outstanding Restricted Stock Awards that
remain unvested after taking into account the previous sentence.”
Sincerely,
Momenta Pharmaceuticals, Inc.
By: ___________________
Title: __________________




The foregoing correctly sets forth the terms of my continued employment with the
Company. I am not relying on any representations other than as set out in the
Employment Agreement and the amendment thereto set forth above. I have been
given a reasonable amount of time to consider this amendment and to consult an
attorney and/or advisor of my choosing. I have carefully read this amendment,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign my name of my own free act.


__________________________________        Date: ______________, 2017
[NAME]


    


- 1 -

